Title: The Marquis of Carmarthen’s Memorandum of a Conversation with John Adams, 20 October 1785
From: Adams, John
To: 


          
            Minute of Conversation with Mr. Adams.
            Oct. 20. 1785.
          
          Mr. A. began the conversation by recapitulating the complaints of the United States, on the subject of The Posts not being yet evacuated. and no satisfaction having been given for the Negroes who were carried away.
          He observed that Mr Pitt, had suggested the non payment of the Debts due to British Subjects as a motive for not having settled either of these matters. on my observing to him that it was naturally to be expected that the payment of those debts was the first step necessary to any communication between the two Countrys, he replyed the public were not obliged either by Treaty or otherwise to discharge the debts of individuals, all that was stipulated by Congress being merely a promise of leaving the matter open to such legal remedys as might be thought necessary. & throwing no obstructions in their way. He then went to the subject of the Fisherys, & stated the probability of France entirely running away with that valuable article both from England & America, unless some regulations were made between the two Countrys to prevent The French from supplying their own West India Islands, and rendering it unnecessary for the States to enter into the views of France on that Head.
          He refered to the readings expressed by His Majesty, to promote the Friendship of the two Countrys whenever America should manifest a preference in favour of England, over The Rest of Europe. this preference he insisted was already apparent from the conduct of America towards this Country in respect to Commerce ever since the Peace. that they wished to continue that preference in every article of Trade, unless by our backwardness to meet them on terms of fair & friendly reciprocity, they should find it necessary to enter into stipulations with France or other Powers, detrimental to the Commerce & Manufactures of this Country.
        